08-5365-cv
     George v. Transunion Credit Bureau

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28 th day of April, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                GERARD E. LYNCH,
 9                              Circuit Judge,
10                JANE A. RESTANI * ,
11                              Judge.
12
13       - - - - - - - - - - - - - - - - - - - -X
14       CHARLES GEORGE,
15                Plaintiff-Appellant,
16
17                    -v.-                                               08-5365-cv
18
19       EQUIFAX MORTGAGE SERVICES,
20                Defendant-Appellee,
21
22       EQUIFAX CREDIT BUREAU,
23                Defendant-Cross-Defendant,


                *
               The Honorable Jane A. Restani, Chief Judge of the
         United States Court of International Trade, sitting by
         designation.

                                                  1
 1   TRANSUNION CREDIT BUREAU AND EXPERIAN
 2   CREDIT BUREAU,
 3            Defendants Cross-Defendants
 4
 5   JP MORGAN CHASE MANHATTAN BANK,
 6            Defendant Cross-Defendant
 7            Cross Claimant,
 8
 9   EQUIFAX INFORMATION SERVICES, LLC,
10            Defendant
11
12
13   - - - - - - - - - - - - - - - - - - - -X
14
15   APPEARING FOR APPELLANT:   Charles George, pro se, New
16                              York, New York.
17
18   APPEARING FOR APPELLEES:   Barry Goheen, King & Spalding
19                              LLP, Atlanta, Georgia.
20
21       Appeal from a judgment of the United States District

22   Court for the Eastern District of New York (Irizarry, J.).

23       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

24   AND DECREED that the judgment of said District Court be and

25   hereby is AFFIRMED in part and VACATED in part and the

26   action is REMANDED for further proceedings consistent with

27   this order.

28       Plaintiff-appellant Charles George appeals from a

29   judgment of the United States District Court for the Eastern

30   District of New York (Irizarry, J.) granting the motion for

31   summary judgment by Equifax Mortgage Services (“EMS”) and

32   denying George’s motion for sanctions pursuant to Fed. R.

33   Civ. P. 11(b), his motion to strike, and his cross-motion


                                  2
1    for summary judgment.     We assume the parties’ familiarity

2    with the facts, proceedings below, and specification of

3    appellate issues.

4        For substantially the reasons stated by the district

5    court, George’s motion for Rule 11 sanctions, his motion to

6    strike, and his cross-motion for summary judgment were all

7    properly denied.

8        The district court granted summary judgment to EMS on

9    the ground that George failed to demonstrate that he had

10   disputed with EMS the credit information at issue before

11   filing this action.     See Casella v. Equifax Credit Info.

12   Servs., 56 F.3d 469, 474 (2d Cir. 1995) (“Prior to being

13   notified by a consumer, a credit reporting agency generally

14   has no duty to reinvestigate credit information.”).      George

15   had argued, as the district court acknowledged, “that he had

16   notified Equifax [Information Services, LLC (“Equifax”)]

17   prior to initiating this lawsuit [in August 2005], and that

18   EMS, as a division of Equifax, therefore should have

19   knowledge of his notification.      EMS . . . was a division of

20   Equifax.”   George v. Equifax Mortg. Servs., 2008 U.S. Dist.

21   LEXIS 75785, at *6 (E.D.N.Y. Sept. 30, 2008). 1


         1
           George also has argued that letters he wrote in June
     2006 and August 2006 demonstrate that he contested his
     credit report prior to this action; as he commenced this
     suit in March 2006, these demonstrate no such thing.

                                     3
1        However, in ruling that George’s “attempt to impute

2    Equifax’s knowledge of his dispute to its subsidiary, EMS,

3    fails as a matter of law,” the district court no longer

4    referred to EMS as a “division of Equifax,” but rather as a

5    “subsidiary.”   Id.   It is undisputed that “Appellee Equifax

6    Mortgage Services . . . is a division of Equifax Information

7    Services LLC,” not a subsidiary.    See Appellee’s Brief,

8    Corporate Disclosure Statement (emphasis added).    It was

9    therefore error to apply here the rules that limit the

10   imputation of a parent corporation’s knowledge to its

11   subsidiary; the relevant question was whether a court can

12   impute knowledge from one division of a corporation to

13   another, a question to which different rules apply.     Compare

14   Bank of China v. NBM LLC, 359 F.3d 171, 179 (2d Cir. 2004)

15   (courts presume that an agent’s knowledge is imputed to the

16   principal corporation) with 18B Am. Jur. 2d Corporations §

17   1454 (notice to a parent constitutes notice to a subsidiary

18   only under specific circumstances); see also Western

19   Diversified Servs. v. Hyundai Motor Am., Inc., 427 F.3d

20   1269, 1276 (10th Cir. 2005) (“[W]e see no reason in equity

21   or otherwise to exempt [defendant corporation] from the

22   general principle that an employee’s knowledge gained in the

23   course and scope of the employment is imputed to the

24   corporation, and, therefore, to all of its departments.”);

                                    4
1    D.C. Comics, Inc. v. Powers, 465 F. Supp. 843, 849 n.8

2    (S.D.N.Y. 1978) (“Before a parent’s knowledge will be

3    imputed to its subsidiary, it must be shown that the

4    parent’s employees informed of the infringement were under a

5    duty to report that information to the subsidiary.”).

6        As this error underlies the determination that George

7    had inadequately alerted EMS of his dispute before

8    commencing this action, we must vacate in part and remand.

9        EMS briefly argues that there is another possible

10   ground for summary judgment, specifically, the lack of proof

11   of actual damages.   We decline to decide that question in

12   the first instance, and remand to the district court to

13   consider whether this or any other alternative grounds

14   support its grant of summary judgment.

15       Accordingly, the judgment of the district court is

16   hereby AFFIRMED in part and in part VACATED and REMANDED for

17   further proceedings consistent with this order.
18
19
20                               FOR THE COURT:
21                               CATHERINE O’HAGAN WOLFE, CLERK
22




                                   5